Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank earnings top $1 billion in solid third quarter << Third quarter highlights; - Earnings per share (diluted) of $0.98 compared to $1.02 last year and $0.97 last quarter - Net income of $1.01 billion, versus $1.03 billion last year and $0.98 billion last quarter - Return on equity of 21.0%, compared to 21.7% last year - Productivity ratio of 54.3%, versus 53.0% last year >> TORONTO, Aug. 26 /CNW/ - Scotiabank today reported third quarter net income of $1.01 billion compared with $1.03 billion the same period last year.
